DETAILED ACTION
The communication dated 2/28/2022 has been entered and fully considered.
Claims 8-9 and 12 were canceled. Claims 1, 10, 13, and 17 were amended. Claims 21-22 were added. Claims 1-7, 10-11, and 13-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/28/2022, with respect to claims 1-8 and 11-20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-8 and 11-20 have been withdrawn.
Applicant’s arguments, see page 6, filed 2/28/2022, with respect to claims 9-10 have been fully considered and are persuasive.  The dependency objections of claims 9-10 have been withdrawn.

Allowable Subject Matter
Claims 1-7, 10-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Bengston et al. U.S. Publication 2006/0237051, the closest prior art, differs from the instant claims in failing to teach a first set of utensil holders provided on the first side wall comprising loops extending from the first side wall, and a second 
Claims 2-7, 10-11, and 13-22 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711